Citation Nr: 1044855	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 
1971. He also had service with the Florida Army National Guard 
from November 1981 to April 1986. He died in April 1986. The 
appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2006 Order of the Court of Appeals of 
Veterans' Claims (CAVC) granting a joint motion for remand (JMR).  
Originally, the claim was on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appellant testified before the undersigned at a Travel Board 
hearing in September 2001. A transcript of that hearing is 
associated with the claims folder.  The Veterans Law Judge (VLJ) 
who conducted the 2001 hearing, however, is no longer with the 
Board and, therefore, the appellant was afforded another hearing 
before the Board in December 2008.  A transcript of that hearing 
is also associated with the claims folder.  

This claim has a lengthy procedural history, but was last 
remanded by the Board in March 2009 to allow the Agency of 
Original Jurisdiction (AOJ) to provide further notice of the 
evidence necessary to substantiate her claim pursuant to the 2006 
JMR.  The requested development having been completed, the case 
is once again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1. The official death certificate shows that the Veteran died in 
April 1986. The cause of death, determined by autopsy, was 
cardiac ventricular fibrillation due to coronary atherosclerosis 
and fatty metamorphosis of the liver.

3. The Veteran was not on active duty for training or inactive 
duty training at the time of his death.

4. The Veteran had no service-connected disability at the time of 
his death.

5. The Veteran was exposed to Agent Orange herbicide during his 
first period of service from December 1968 to December 1971, 
which included service in the country of Vietnam. 

6.  The Veteran's ischemic heart disease, to include coronary 
atherosclerosis, is due to Agent Orange herbicide exposure.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
established. 38 U.S.C.A. §§ 101, 1101, 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309, 3.312 
(2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (to be codified at 
38 C.F.R. § 3.309(e)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died suddenly on April [redacted], 1986 at the age of 35 
years for no apparent cause.  After an autopsy was complete, the 
report concluded that the cause of death had been cardiac 
ventricular fibrillation due to coronary atherosclerosis and 
fatty metamorphosis of the liver.  At the time of his death, the 
Veteran was a member of the Florida National Guard and, in fact, 
had just returned home from active status.  

Prior to that time, the Veteran also served in the military from 
December 1968 to December 1971, to include in-country service in 
Vietnam.  During this time period, the Veteran was awarded, among 
other things, the Combat Infantry Badge (CIB) and the Vietnam 
Service Medal (VSM).

The appellant claims entitlement to service connection for the 
cause of the Veteran's death primarily on the basis that she 
believes the Veteran was still on active duty for training at the 
time of his death.  In the alternative, the appellant testified 
that the Veteran would frequently return from Guard drills 
complaining of chest pain and being overly tired.  She believes 
his heart disease was incurred while on active duty.

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death. See 38 C.F.R. § 3.312(b).  For a service-connected 
disability to constitute a contributory cause of death, it must 
be shown that it contributed substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases involving 
active processes affecting vital organs should receive careful 
consideration as a contributing cause of death from the viewpoint 
of whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of the disease 
primarily causing death. 38 C.F.R. § 3.312(c)(3). Moreover, there 
are primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions. A service-connected disability is not 
generally held to have accelerated death unless such disability 
affects a vital organ and was itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(4).

Lay testimony and statements are deemed competent evidence as to 
a description of symptoms observed. In the absence of evidence 
demonstrating that he or she has medical training or expertise, a 
lay person is not competent to render medical findings or 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board further notes 38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a) defines "active military, naval, or air service" to 
include: (1) active duty; (2) any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty. 

In this case, the Veteran died of a disease and not an injury.  
Accordingly, the cause of the Veteran's death may be service 
connected if his heart disease or fatty metamorphosis of the 
liver was incurred in or aggravated by any period of his active 
duty or ACDUTRA.  

Again, the Veteran was on active duty from December 1968 to 
December 1971.  His personnel records confirm various periods of 
ACDUTRA, most significantly from April 5, 1986 to April 19, 1986.  
The Veteran also had INACDUTRA drills on April 20, 1986.  
Regrettably, the Veteran died on April [redacted], 1986 and there is no 
persuasive evidence that the Veteran was on ACDUTRA on that 
specific day.

The appellant has steadfastly claimed that the training the 
Veteran did during his April 1986 ACDUTRA caused his death. She 
testified that when the Veteran came back from the training he 
complained about chest pains and said that he was tired. She also 
said that just prior the Veteran had complained of chest pain, 
but went on to camp anyway. The appellant maintained that the 
Veteran had not been released from active duty and that he was 
supposed to be released the weekend following summer camp. 

Again, the Veteran's Florida National Guard personnel records do 
not confirm the Veteran was on ACDUTRA on April [redacted], 1986, the day 
of his death.  Rather, his ACDUTRA period ended Saturday, April 
19, 1986.  A DD Form 1300, Report of Casualty, dated in May 1986, 
indicates that the Veteran was "not in a duty status" on the day 
of his death.

Furthermore, a January 2001 letter from the colonel in charge of 
the Florida National Guard personnel section states that the 
Veteran was released from Annual Training on April 19, 1986, and 
that he was on INACDUTRA for drill on Sunday April 20, 1986. The 
colonel also stated that the DA Form 1379, Unit Record of Reserve 
Training for April 1986, reflects that Annual Training was 
conducted for the Veteran's unit between the 5th and the 19th of 
that month. Similarly, in a September 2002 letter from the Office 
of the Adjutant General indicates that the Veteran was not in a 
duty status at the time of his death. Findings by a United States 
service department verifying a person's service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115 (1993).

In addition, the evidence of record includes written statements 
from four of the Veteran's National Guard colleagues. Two of the 
statements indicate that the Veteran passed away "shortly after 
annual training" and "shortly after summer camp." Two other 
statements indicate that the individuals attended annual training 
at Camp Blanding with the Veteran from April 5th to April 26th of 
1986. However, the statements are not corroborated by Florida 
National Guard records, which indicated that the annual training 
extended from Saturday April 5, 1986 to Saturday April 19, 1986.

Based on the above evidence, the Board finds that the Veteran was 
not on ACDUTRA or INACDUTRA on the day that he died. While the 
appellant believes that the Veteran was still on active status, 
none of the military records in evidence supports her contention. 
These findings are binding on VA. Id.  Furthermore, two of the 
four third-party statements of record also place the Veteran's 
death after their annual training had been completed.  
Accordingly, the Board finds that the Veteran was not on ACDUTRA 
or INACDUTRA at the time of his death.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

The appellant can still establish entitlement to the benefit 
sought based on the Veteran's active service.

Prior to his time in the Florida National Guard, the Veteran 
served on active duty from December 1968 to December 1971, to 
include in-country service in Vietnam.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

Any veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent (to 
include Agent Orange), unless there is affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

Provided the requirements under 38 C.F.R. § 3.307(a)(6) are met, 
there are certain diseases associated with exposure to herbicide 
agents, which may be presumed to have been incurred in service 
even if there is no evidence of the disease in service.  
38 C.F.R. § 3.309(e). 

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease 
(atherosclerosis of the coronary arteries), Parkinson's disease, 
and B cell leukemia.

In order to establish new presumptions of service connection for 
those conditions, the Department of Veterans Affairs (VA) was 
required to issue regulations through notice and comment 
rulemaking, which would take effect on the date that a final rule 
was published in the Federal Register.  38 U.S.C. § 1116.  On 
November 20, 2009, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication of 
claims, the Secretary directed the Board to stay action on all 
claims for service connection that could not be granted under 
current law but may potentially be granted based on the planned 
new regulations.  

On March 25, 2010, the Secretary published in the Federal 
Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemia based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  75 Fed. Reg. 14,391.  

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation.  
The waiting period expired on October 30, 2010, and, therefore, 
on October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  

Accordingly, the new regulatory presumption may be considered in 
this case.   As indicated above, ischemic heart disease, which 
includes atherosclerosis of the coronary arteries, is on the new 
regulatory presumption list of diseases and, therefore, provided 
the Veteran has confirmed service in the Republic of Vietnam in 
accordance with 38 C.F.R. § 3.307(a)(6)(iii), service connection 
may be presumed.  

In this case, the Veteran's DD-214 indicates the Veteran is in 
receipt of, among other things the CIB and Vietnam Service Medal 
for his combat service in the country of Vietnam.  Accordingly, 
in light of the newly enacted law, the Veteran's cause of death, 
which includes ischemic heart disease, may be presumed due to his 
military service.  Accordingly, service connection is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In light of the favorable outcome here, any 
VCAA deficiencies are considered non-prejudicial.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


